Case 8:21-bk-10525-ES       Doc 182 Filed 07/02/21 Entered 07/02/21 17:13:07              Desc
                             Main Document     Page 1 of 3


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700                FILED & ENTERED
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                      JUL 02 2021
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
                                                                CLERK U.S. BANKRUPTCY COURT
  6   Attorneys for Chapter 11 Debtor and                       Central District of California
                                                                BY mccall     DEPUTY CLERK
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  ORDER APPROVING APPLICATION OF
 16            Debtor and Debtor in Possession.   DEBTOR AND DEBTOR IN POSSESSION
                                                  TO EMPLOY NAI CAPITAL
 17                                               COMMERCIAL, INC. AS REAL ESTATE
 18                                               BROKER PURSUANT TO 11 U.S.C. §§ 327
                                                  AND 328
 19
                                                  Hearing:
 20                                               Date:    July 1, 2021
                                                  Time:    10:30 a.m.
 21                                               Place:   ZoomGov
 22

 23

 24

 25

 26
 27

 28



                                                  1
     Case 8:21-bk-10525-ES        Doc 182 Filed 07/02/21 Entered 07/02/21 17:13:07                Desc
                                   Main Document     Page 2 of 3


1            A hearing was held on July 1, 2021 at 10:30 a.m. (the “Hearing”), before the Honorable

2     Erithe A. Smith, United States Bankruptcy Judge for the Central District of California, Santa Ana

3     Division, in Courtroom “5A” located at 411 West Fourth Street, Santa Ana, California 92701 (via

4     ZoomGov), to consider the application [Doc. No. 151] (the “Application”) filed by The Source

5     Hotel, LLC, a California limited liability company (the “Debtor”), the debtor and debtor in

6     possession in the above-captioned chapter 11 bankruptcy case, for Court approval of the Debtor’s

7     employment of NAI Capital Commercial, Inc. (the “NAI Capital”) as the Debtor’s real estate

8     broker. Appearances at the Hearing were made as set forth on the record of the Court.

9            The Court, having considered the Application and all papers filed by the Debtor in support

10    of the Application, the objection to the Application [Doc. No. 162] (the “Objection”) filed by

11    Shady Bird Lending, LLC (“Shady Bird”), the Debtor’s reply to the Objection [Doc. No. 173], the

12    oral arguments, statements and representations of counsel and parties in interest made at the

13    Hearing on the Application, and all matters of record in the Debtor’s Chapter 11 bankruptcy case,

14    proper and adequate notice of the Hearing on the Application having been provided, having found

15    that NAI Capital does not hold or represent any interest adverse to the Debtor or the Debtor’s

16    bankruptcy estate, that NAI Capital is a “disinterested person” as that term is defined in 11 U.S.C.

17    § 101(14), and that NAI Capital’s employment is in the best interest of the Debtor’s bankruptcy

18    estate, and other good cause appearing,

19           IT IS HEREBY ORDERED AS FOLLOWS:

20           A.      The Objection is overruled and the Application is approved.

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28
                                                       2
     Case 8:21-bk-10525-ES         Doc 182 Filed 07/02/21 Entered 07/02/21 17:13:07              Desc
                                    Main Document     Page 3 of 3


1              B.      The Debtor’s employment of NAI Capital as its real estate broker is approved upon

2     the terms and conditions set forth in the Application and in the written listing agreement with NAI

3     Capital (in substantially the form attached as Exhibit 1 to the Declaration of Chris Jackson

4     annexed to the Application), with compensation to be paid to NAI Capital pursuant to 11 U.S.C. §

5     328.

6                                                     ###

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
             Date: July 2, 2021
24

25

26
27

28
                                                       3
